MEMORANDUM **
Alberto Hernandez-Amparan appeals from the 33-month sentence imposed following his jury-trial conviction for illegal re-entry after deportation, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm, but remand to correct the judgment.
Hernandez-Amparan contends that the district court erred at sentencing by incorrectly assuming that he was subject to a twenty-year statutory maximum penalty pursuant to 8 U.S.C. § 1326(b)(2). We conclude that Hernandez-Amparan has failed to demonstrate that any error affected his substantial rights. See United States v. Dallman, 533 F.3d 755, 762 (9th Cir.2008).
At the government’s request, we remand the case to the district court with instructions to correct the reference in the judgment to § 1326(b)(2). See United States v. Rivera-Sanchez, 222 F.3d 1057, 1062 (9th Cir.2000).
AFFIRMED; REMANDED to correct the judgment.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.